                 Case 1:21-cv-00917-ER Document 21 Filed 04/21/21 Page 1 of 1




Star Magic, Inc.
301 E. 78 St., New York, NY 10075
(212) 228-7770                                                                                              4/21/2021
Shlomo Ayal - President



                                                                              X
April 20, 2021

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse                                 4/21/2021
40 Foley Square
New York, NY 10007

  RE: Star Magic, Inc. v. Tangle, Inc., et al., No. 1:21-cv-00917-ER

Dear Judge Ramos:

My name is Shlomo Ayal and I am the president/owner of Star Magic, Inc.

I write pursuant to the request for a pre-motion conference filed by Star Magic’s attorney to withdraw as counsel.

I hereby request that Your Honor delay the pre-motion conference and allow Star Magic more time to provide
 supporting details for its opposition to counsel’s request to withdraw, based on the following:
    (1) Difficulty in obtaining replacement counsel to respond to Defendants’ pending Motion to Dismiss given their
        inability to defend current counsel’s legal strategy and lack of knowledge of case history in both New York and
        California
    (2) Damage to on-going settlement negotiations currently taking place between the principals

In the alternative, and in order to avoid any further actions at this time, I hereby request that Your Honor grant the
Defendants’ motion to stay the case pending the resolution of the California case.

Thank you for Your Honor’s consideration of these requests.


Respectfully submitted,

STAR
 T R MAGIC, INC.
STA




       Ayal
Shlomo Ay
       A al
.
